EXHIBIT 10.1

 

DEFINITIVE MERGER AGREEMENT

 

AGREEMENT AND PLAN OF MERGER, dated as of February 1, 2016 (the "Agreement"),
among InoLife Technologies, Inc., a New York Corporation ("INOL") with its
principal offices located at 6040 –A Six Forks Rd., #135, Raleigh, NC 27609 and
8687544 Canada, Inc. ("8687544") a Canadian Corporation with its principal
offices located at 1 Yonge Street, Suite 1801, Toronto, Ontario, M5W 1W7 (care
of: N3GU Capital Ltd.). 8687544 and INOL are collectively referred to herein as
the "Parties".

 

RECITALS

 

WHEREAS, the respective boards of directors and shareholders of each of 8687544
and INOL have approved the merger into INOL (the "Merger") upon the terms, and
subject to the conditions, set forth in this Agreement;

 

WHEREAS, it is intended that, for federal income tax purposes, the Merger shall
qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated there under (the "Code"); and

 

WHEREAS, 8687544 and INOL desire to make certain representations, warranties,
covenants and agreements in connection with this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

I.1 Certain Definitions. The following terms shall, when used in this Agreement,
have the following meanings:

 

"Acquisition" means the acquisition of any businesses, assets or property other
than in the ordinary course, whether by way of the purchase of assets or stock,
by merger, consolidation or otherwise.

 

"Affiliate" means, with respect to any Person: (i) any Person directly or
indirectly owning, controlling or holding with power to vote ten percent (10%)
or more of the outstanding voting securities of such other Person (other than
passive or institutional investors); (ii) any Person ten percent (10%) or more
of whose outstanding voting securities are directly or indirectly owned,
controlled or held with power to vote, by such other Person; (iii) any Person
directly or indirectly controlling, controlled by or under common control with
such other Person; and (iv) any officer, director or partner of such other
Person. "Control" for the foregoing purposes shall mean the possession, directly
or indirectly, of the power to direct or cause the securities or voting
interests, by contract or otherwise.

 



 1

 



  

"Business Day" means any day other than Saturday, Sunday or a day on which
banking institutions in Los Angeles, California, are required or authorized to
be closed.

 

"Code" means the United States Internal Revenue Code of 1986, as amended.
"Collateral Documents" mean the Exhibits and any other documents, instruments
and certificates to be executed and delivered by the Parties hereunder or there
under.

 

"Commission" means the Securities and Exchange Commission or any Regulatory
Authority that succeeds to its functions.

 

"8687544 Assets" mean all properties, assets, privileges, powers, rights,
interests and claims of every type and description that are owned, leased, held,
used or useful in 8687544 Business regarding "needle free injectors" commonly
known as "INJEX"and in which 8687544 has any right, title or interest or in
which 8687544 acquires any right, title or interest on or before the Closing
Date, wherever located, whether known or unknown, and whether or not now or on
the Closing Date on the books and records of 8687544, but excluding any of the
foregoing, if any, transferred prior to the Closing pursuant to this Agreement
or any Collateral Documents. A list of 8687544 Assets is attached hereto as
"Schedule A – List of 8687544 Assets."

 

"8687544 Business" means the leasing and operating of 8687544 Assets.

 

"8687544 Common Stock" means the percentage of ownership and/or shares of
8687544.

 

"8687544 Shareholders" means, as of any particular date, the holders of 8687544
Common Stock on that date.

 

"Encumbrance" means any material mortgage, pledge, lien, encumbrance, charge,
security interest, security agreement, conditional sale or other title retention
agreement, limitation, option, assessment, restrictive agreement, restriction,
adverse interest, restriction on transfer or exception to or material defect in
title or other ownership interest (including restrictive covenants, leases and
licenses).

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations there under.

 

"GAAP" means United States generally accepted accounting principles as in effect
from time to time.

 

"Legal Requirement" means any statute, ordinance, law, rule, regulation, code,
injunction, judgment, order, decree, ruling, or other requirement enacted,
adopted or applied by any Regulatory Authority, including judicial decisions
applying common law or interpreting any other Legal Requirement.

 



 2

 



  

"Losses" shall mean all damages, awards, judgments, assessments, fines,
sanctions, penalties, charges, costs, expenses, payments, diminutions in value
and other losses, however suffered or characterized, all interest thereon, all
costs and expenses of investigating any claim, lawsuit or arbitration and any
appeal there from, all actual attorneys', accountants' investment bankers' and
expert witness' fees incurred in connection therewith, whether or not such
claim, lawsuit or arbitration is ultimately defeated and, subject to Section
9.4, all amounts paid incident to any compromise or settlement of any such
claim, lawsuit or arbitration.

 

"Liability" means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for Taxes.

 

"Material Adverse Effect" means a material adverse effect on (i) the assets,
Liabilities, properties or business of the Parties, (ii) the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or (iii)
the ability of any Party to perform its obligations under this Agreement and the
Collateral Documents; provided, however, that none of the following shall
constitute a Material Adverse Effect on INOL: (i) the filing, initiation and
subsequent prosecution, by or on behalf of shareholders of any Party, of
litigation that challenges or otherwise seeks damages with respect to the
Merger, this Agreement and/or transactions contemplated thereby or hereby, (ii)
occurrences due to a disruption of a Party's business as a result of the
announcement of the execution of this Agreement or changes caused by the taking
of action required by this Agreement, (iii) general economic conditions, or (iv)
any changes generally affecting the industries in which a Party operates.

 

"Merger Shares" means the shares of 8687544 Common Stock deliverable by 8687544
in exchange for INOL Common Stock pursuant to Section 2.7.

 

"INOL Assets" mean all properties, assets, privileges, powers, rights, interests
and claims of every type and description that are owned, leased, held, used or
useful in the 8687544 Business and in which 8687544 or any of its Subsidiaries
has any right, title or interest or in which 8687544 or any of its Subsidiaries
acquires any right, title or interest on or before the Closing Date, wherever
located, whether known or unknown, and whether or not now or on the Closing Date
on the books and records of 8687544 or any of its Subsidiaries.

 

"INOL Business" means the business conducted by INOL.

 

"INOL Common Stock" means the common shares of INOL.

 

"INOL Securities Filings" means INOL's Annual Report on Form 10-KSB and its
quarterly reports on Form 10-QSB, and all other reports filed and to be filed
with the Commission prior to the Effective Time.

 



 3

 



  

"Permit" means any license, permit, consent, approval, registration,
authorization, qualification or similar right granted by a Regulatory Authority.

 

"Permitted Liens" means (i) liens for Taxes not yet due and payable or being
contested in good faith by appropriate proceedings; (ii) rights reserved to any
Regulatory Authority to regulate the affected property; (iii) statutory liens of
banks and rights of set off; (iv) as to leased assets, interests of the lessors
and sublessors thereof and liens affecting the interests of the lessors and
sublessors thereof; (v) inchoate material men's, mechanics', workmen's,
repairmen's or other like liens arising in the ordinary course of business; (vi)
liens incurred or deposits made in the ordinary course in connection with
workers' compensation and other types of social security; (vii) licenses of
trademarks or other intellectual property rights granted by INOL or 8687544, as
the case may be, in the ordinary course and not interfering in any material
respect with the ordinary course of the business of INOL or 8687544, as the case
may be; and (viii) as to real property, any encumbrance, adverse interest,
constructive or other trust, claim, attachment, exception to or defect in title
or other ownership interest (including, but not limited to, reservations, rights
of entry, rights of first refusal, possibilities of reverter, encroachments,
easement, rights of way, restrictive covenants, leases, and licenses) of any
kind, which otherwise constitutes an interest in or claim against property,
whether arising pursuant to any Legal Requirement, under any contract or
otherwise, that do not, individually or in the aggregate, materially and
adversely affect or impair the value or use thereof as it is currently being
used in the ordinary course.

 

"Person" means any natural person, corporation, partnership, trust,
unincorporated organization, association, Limited Liability Company, Regulatory
Authority or other entity.

 

"Proposed Acquisition" means any of the following transactions (other than the
transactions contemplated by this Agreement): (i) a merger, consolidation,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving INOL pursuant to which the shareholders of INOL
immediately preceding such transaction hold less than fifty percent (50%) of the
aggregate equity interests in the surviving or resulting entity of such
transaction, (ii) a sale or other disposition by INOL of assets representing in
excess of fifty percent (50%) of the aggregate fair market value of INOL
Business immediately prior to such sale or (iii) the acquisition by any person
or group (including by way of a tender offer or an exchange offer or issuance by
INOL), directly or indirectly, of beneficial ownership or a right to acquire
beneficial ownership of shares representing in excess of fifty percent (50%) of
the voting power of the then outstanding shares of capital stock of INOL.

 

"Regulatory Authority" means: (i) the United States of America; (ii) any state,
commonwealth, territory or possession of the United States of America and any
political subdivision thereof (including counties, municipalities and the like);
(iii) Canada and any other foreign (as to the United States of America)
sovereign entity and any political subdivision thereof; or (iv) any agency,
authority or instrumentality of any of the foregoing, including any court,
tribunal, department, bureau, commission or board.

 

"Representative" means any director, officer, employee, agent, consultant,
advisor or other representative of a Person, including legal counsel,
accountants and financial advisors.

 

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations there under.

 



 4

 



  

"Subsidiary" of a specified Person means (a) any Person if securities having
ordinary voting power (at the time in question and without regard to the
happening of any contingency) to elect a majority of the directors, trustees,
managers or other governing body of such Person are held or controlled by the
specified Person or a Subsidiary of the specified Person; (b) any Person in
which the specified Person and its subsidiaries collectively hold a fifty
percent (50%) or greater equity interest; (c) any partnership or similar
organization in which the specified Person or subsidiary of the specified Person
is a general partner; or (d) any Person the management of which is directly or
indirectly controlled by the specified Person and its Subsidiaries through the
exercise of voting power, by contract or otherwise.

 

"Tax" means any U.S. or non U.S. federal, state, provincial, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, intangible property, recording,
occupancy, sales, use, transfer, registration, value added minimum, estimated or
other tax of any kind whatsoever, including any interest, additions to tax,
penalties, fees, deficiencies, assessments, additions or other charges of any
nature with respect thereto, whether disputed or not.

 

"Tax Return" means any return, declaration, report, claim for refund or credit
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

"Treasury Regulations" means regulations promulgated by the U.S. Treasury
Department under the Code.

 

ARTICLE II

THE MERGER

 

II.1 Merger; Surviving Entity. In accordance with and subject to the provisions
of this Agreement and the New York Corporations Code ("DCC"), at the Effective
Time 8687544 shall be merged with and into INOL (the "Merger"), and INOL shall
be the surviving entity in the Merger (hereinafter sometimes called the
"surviving entity") and shall continue its corporate existence under the laws of
the State of New York. At the Effective Time, the separate existence of 8687544
shall cease. All properties, franchises and rights belonging to INOL and
8687544, by virtue of the Merger and without further act or deed, shall be
vested in the surviving entity, which shall thenceforth be responsible for all
the liabilities and obligations of each of 8687544 and INOL.

 

II.2 Articles of Incorporation. INOL's articles of incorporation, as in effect
at the Effective Time, shall continue in full force and effect as the articles
of incorporation of the Surviving entity until altered or amended as provided
therein or by law.

   

II.3 By Laws. INOL's by laws, as in effect at the Effective Time, shall be the
by laws of the surviving entity until altered, amended or repealed as provided
therein or by law.

 



 5

 



  

II.4 INOL Current Assets. Upon completion of the business combination, INOL's
assets shall remain within INOL and shall become a part of the combined new
entity.

 

II.5 Effective Time. The Merger shall become effective at the time and date that
the certificate of merger of each of 8687544 and INOL (the "Certificate of
Merger"), in form and substance acceptable to the Parties, is accepted for
filing by the Secretary of State of the State of New York in accordance with the
provisions related thereto. The Certificate of Merger shall be executed by
8687544 and INOL and delivered to the Secretary of State of the State of New
York for filing on the Closing Date. The date and time when the Merger becomes
effective are referred to herein as the "Effective Time."

 

II.6 Merger Shares; Conversion and Cancellation of Securities.

 

Conversion of Company Common Stock. At the Effective Time, all assets of 8687544
Common Stock outstanding immediately before the Effective Time shall be
converted, by virtue of the Merger, into thirty million (30,000,000) shares of
INOL Common Stock (the "Merger Shares"). It is hereby agreed that upon closing
the INOL will have no more than thrity-two million (32,000,000) shares issued
and outstanding.

 

The allocation of the Merger Shares among 8687544 Shareholders shall be
delivered to INOL at least one business day prior to the Closing; At the
Effective Time, all 8687544 Shares shall no longer be outstanding and shall be
cancelled and retired and shall cease to exist, and each certificate formerly
representing any issued or paid in respect thereof.

 

(a) Fractional Shares. No certificates or scrip evidencing fractional shares of 
8687544 Stock shall be issued in exchange for INOL Common Stock. All fractional
share amounts shall be rounded up to the nearest whole share.

 

(b) Reverse Split. It is hereby agreed that INOL shall conduct a reverse split 
prior to closing, as a precondition to meeting the conditions of closing.
However, after closing neither Party shall agree to a reverse split of the
shares of the public company for a period of two (2) years from the Closing.

 

II.7 Surrender of Company Certificates.

 

(a) Exchange Procedures. Promptly after the Effective Time, 8687544 or
its appointed designee shall mail to each holder of a certificate or
certificates of its Common Stock ("Company Certificates") whose shares are
converted into the right to receive the Merger Shares, (i) a letter of
transmittal (which shall specify that delivery shall be effected, and risk of
loss and title to INOL Certificates shall pass to 8687544, only upon delivery of
INOL Certificates to 8687544 and which shall be in such form and have such other
provisions as 8687544 may reasonably specify) and (ii) instructions for use in
effecting the surrender of 8687544 Certificates in exchange for the Merger
Shares and any dividends or other distributions pursuant to Section. Upon
surrender of 8687544 Certificates for cancellation to 8687544, together with
such letter of transmittal, duly completed and validly executed in accordance
with the instructions thereto, the holders of such 8687544 Certificates shall be
entitled to receive the Merger Shares in exchange therefore and 8687544
Certificates so surrendered shall forthwith be canceled. Notwithstanding the
foregoing, if any 8687544 Certificate is lost, stolen, destroyed or mutilated,
such holder shall provide evidence reasonably satisfactory to 8687544 as to such
loss, theft, destruction or mutilation and an affidavit in form and substance
satisfactory to 8687544, and, thereupon, such holder shall be entitled to
receive the Merger Shares in exchange therefore and INOL Certificates so
surrendered shall forthwith be canceled.

 



 6

 



  

(b) Required Withholding. In connection with any payment to any holder or former
holder of INOL Common Stock, each of 8687544 and the surviving entity shall be
entitled to deduct and withhold from any consideration payable or otherwise
deliverable pursuant to this Agreement to any holder or former holder of 8687544
Common Stock such amounts as may be required to be deducted or withheld there
from under the Code or under any provision of state, local or foreign tax law or
under any other applicable laws. To the extent such amounts are so deducted or
withheld, such amounts shall be treated for all purposes under this Agreement as
having been paid to the person to whom such amounts would otherwise have been
paid.

 

(c) No Liability. Notwithstanding anything to the contrary in this Section 2.7,
neither 8687544, the surviving entity nor any party hereto shall be liable to
any Person for any amount properly paid to a public official pursuant to any
applicable abandoned property, escheat or similar law. If any 8687544
Certificate shall not have been surrendered prior to the date immediately prior
to the date on which such property would otherwise escheat to or become the
property of any Governmental or Regulatory Authority, any such property, to the
extent permitted by applicable law, shall become the property of the surviving
entity, free and clear of all claims or interest of any person previously
entitled thereto.

 

(d) Termination. Any holders of 8687544 Certificates who have not complied with
this ARTICLE II shall look only to 8687544 or the surviving entity for, and
8687544 and the surviving entity shall remain liable for, payment of their claim
for Merger Shares and any dividends or distributions with respect to 8687544
Common Stock, without interest thereon.

 

II.8 Stock Transfer Books. At the Effective Time, the stock transfer books of
8687544 shall be closed, and there shall be no further registration of transfers
of shares of 8687544 Common Stock thereafter on the records of INOL.

 

II.9 Restriction on Transfer. The Merger Shares may not be sold, transferred, or
otherwise disposed of without registration under the Act or an exemption there
from, and that in the absence of an effective registration statement covering
the Merger Shares or any available exemption from registration under the Act,
the Merger Shares must be held indefinitely. 8687544 Shareholders are aware that
the Merger Shares may not be sold pursuant to Rule 144 promulgated under the Act
unless all of the conditions of that Rule are met. Among the conditions for use
of Rule 144 may be the availability of current information to the public about
the Surviving Company.

 

II.10 Restrictive Legend. All certificates representing the Merger Shares shall
contain the following legend:

 



 

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE, ARE SUBJECT TO THE TERMS OF AN
AGREEMENT AND PLAN OF MERGER, DATED AS OF JAUARY 2016, BETWEEN INOLIFE
TECHNOLOGIES, INC. AND 8687544 CANADA, INC., A COPY OF WHICH IS ON FILE IN THE
PRINCIPAL OFFICE OF THE ISSUER. FURTHER, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF WITHOUT
REGISTRATION UNDER THE ACT OR AN EXEMPTION THEREFROM."

 



 

Closing. The closing of the transactions contemplated by this Agreement and the
Collateral Documents (the "Closing") shall take place at the offices of Randall
J. Lanham, Esq., Lanham & Lanham, LLC a professional law firm, located at 28562
Oso Parkway, Unit D, Rancho Santa Margarita, CA 92588, or at such other location
as the parties may agree at 11:00 a.m., Pacific Time on the agreed date, which,
shall be within sixty (60) days of the signing hereof (the "Closing Date").

 



 7

 



  

ARTICLE III 

REPRESENTATIONS AND WARRANTIES OF INOL

 

INOL represents and warrants to 8687544 that the statements contained in this
ARTICLE III are correct and complete as of the date of this Agreement and,
except as provided in Section 7.1, will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this ARTICLE III, except
in the case of representations and warranties stated to be made as of the date
of this Agreement or as of another date and except for changes contemplated or
permitted by this Agreement).

 

III.1 Organization and Qualification. INOL is a corporation duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of New York. INOL has all requisite power and authority to own,
lease and use its assets as they are currently owned, leased and used and to
conduct its business as it is currently conducted. INOL is duly qualified or
licensed to do business in and is in good standing in each jurisdiction in which
the character of the properties owned, leased or used by it or the nature of the
activities conducted by it make such qualification necessary, except any such
jurisdiction where the failure to be so qualified or licensed would not have a
Material Adverse Effect on INOL or a material adverse effect on the validity,
binding effect or enforceability of this Agreement or the Collateral Documents
or the ability of INOL to perform its obligations under this Agreement or any of
the Collateral Documents.

 

III.2 Capitalization.

 

(a) The authorized capital stock and other ownership interests of INOL consist
of 50,000,000 preferred shares authorized of which 49,079,160 have been issued
and 5,000,000,000 shares of common stock, of which 77,570,492 shares were issued
and outstanding as of the date hereof. With zero options and/or warrants
outstanding. All of the outstanding INOL Common Stock have been duly authorized
and are validly issued, fully paid and nonassessable. It is anticipated that the
number of shares of common stock will increase as a result of private placements
to be conducted after the date hereof.

 

(b) Other than what has been described herein, there are no outstanding
or authorized options, warrants, purchase rights, preemptive rights or other
contracts or commitments that could require INOL to issue, sell, or otherwise
cause to become outstanding any of its capital stock or other ownership
interests (collectively "Options").

 

(c) All of the issued and outstanding shares and warrants of INOL Common Stock
have been duly authorized and are validly issued and outstanding, fully paid and
nonassessable and have been issued in compliance with applicable securities laws
and other applicable Legal Requirements or transfer restrictions under
applicable securities laws.

 

III.3 Authority and Validity. INOL has all requisite corporate power to execute
and deliver, to perform its obligations under, and to consummate the
transactions contemplated by, this Agreement (subject to the approval of INOL
Shareholders as contemplated by Section 5.4 and to receipt of any consents,
approvals, authorizations or other matters referred to in Section 5.4). The
execution and delivery by INOL of, the performance by INOL of its obligations
under, and the consummation by INOL of the transactions contemplated by, this
Agreement have been duly authorized by all requisite action of INOL (subject to
the approval of INOL Shareholders as contemplated by Section 5.4). This
Agreement has been duly executed and delivered by INOL and (assuming due
execution and delivery by the 8687544 Parties and approval by INOL Shareholders)
is the legal, valid, and binding obligation of INOL, enforceable against it in
accordance with its terms, except that such enforcement may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors' rights generally and (ii)
general equitable principles. Upon the execution and delivery of the Collateral
Documents by each Person (other than by the 8687544 Parties) that is required by
this Agreement to execute, or that does execute, this Agreement or any of the
Collateral Documents, and assuming due execution and delivery thereof by the
8687544 Parties, the Collateral Documents will be the legal, valid and binding
obligations of INOL, enforceable against INOL in accordance with their
respective terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors' rights generally and (ii) general
equitable principles.

 



 8

 



  

III.4 No Breach or Violation. Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to Regulatory Authorities and Persons identified herein, the
execution, delivery and performance by INOL of this Agreement and the Collateral
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby in accordance with the terms and conditions
hereof and thereof, do not and will not conflict with, constitute a violation or
breach of, constitute a default or give rise to any right of termination or
acceleration of any right or obligation of INOL under, or result in the creation
or imposition of any Encumbrance upon INOL, INOL Assets, INOL Business or INOL
Common Stock by reason of the terms of (i) the articles of incorporation, by
laws or other charter or organizational document of INOL or any Subsidiary of
INOL, (ii) any material contract, agreement, lease, indenture or other
instrument to which INOL is a party or by or to which INOL, or the Assets may be
bound or subject and a violation of which would result in a Material Adverse
Effect on INOL, (iii) any order, judgment, injunction, award or decree of any
arbitrator or Regulatory Authority or any statute, law, rule or regulation
applicable to INOL or (iv) any Permit of INOL, which in the case of (ii), (iii)
or (iv) above would have a Material Adverse Effect on INOL or a material adverse
effect on the validity, binding effect or enforceability of this Agreement or
the Collateral Documents or the ability of INOL to perform its obligations under
this Agreement or any of the Collateral Documents.

 

III.5 Consents and Approvals. Except for requirements described in Schedule 3.5,
no consent, approval, authorization or order of, registration or filing with, or
notice to, any Regulatory Authority or any other Person is necessary to be
obtained, made or given by INOL in connection with the execution, delivery and
performance by INOL of this Agreement or any Collateral Document or for the
consummation by INOL of the transactions contemplated hereby or thereby, except
to the extent the failure to obtain any such consent, approval, authorization or
order or to make any such registration or filing would not have a Material
Adverse Effect on INOL or a material adverse effect on the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or the
ability of INOL to perform its obligations under this Agreement or any of the
Collateral Documents.

 

III.6 Intellectual Property. To the knowledge of INOL, INOL has good title to or
the right to use all material company intellectual property rights and all
material inventions, processes, designs, formulae, trade secrets and know how
necessary for the operation of INOL Business without the payment of any royalty
or similar payment.

 

III.7 Compliance with Legal Requirements. INOL has operated INOL Business in
compliance with all Legal Requirements applicable to INOL except to the extent
the failure to operate in compliance with all material Legal Requirements would
not have a Material Adverse Effect on INOL or Material Adverse Effect on the
validity, binding effect or enforceability of this Agreement or the Collateral
Documents.

 

III.8 Financial Statements. Prior to the Closing Date INOL shall provide 8687544
with financial statements of INOL as of February 24, 2015 and statements of
operations, stockholders' equity and cash flows for the year then ended. Such
financial statements ("Company Financial Statements") have or will have been
prepared in accordance with U.S. generally accepted accounting principles
("GAAP") applied on a basis consistent throughout all periods presented, present
fairly in all material respects the financial condition of INOL and its results
of operations as of the date and for the periods indicated.

 

III.9 Litigation. There are no outstanding judgments or orders against or
otherwise affecting or related to INOL, INOL Business or INOL Assets and there
is no action, suit, complaint, proceeding or investigation, judicial,
administrative or otherwise, that is pending or, to INOL's knowledge, threatened
that, if adversely determined, would have a Material Adverse Effect on INOL or a
material adverse effect on the validity, binding effect or enforceability of
this Agreement or the Collateral Documents, except as noted in the Company
Financial Statements or documented by INOL to 8687544.

 



 9

 



  

III.10 Taxes. INOL has duly and timely filed in proper form all Tax Returns for
all Taxes required to be filed with the appropriate Regulatory Authority, and
has paid all taxes required to be paid in respect thereof except where such
failure would not have a Material Adverse Effect on INOL, except where, if not
filed or paid, the exception(s) have been documented by INOL to 8687544.

 

III.11 Books and Records. The books and records of INOL accurately and fairly
represent INOL Business and its results of operations in all material respects.

 

III.12 Brokers or Finders. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by INOL and/or its
Affiliates/Representatives in connection with the transactions contemplated by
this Agreement, neither INOL, nor any of its Affiliates/Representatives have
incurred any obligation to pay any brokerage or finder's fee or other commission
in connection with the transaction contemplated by this Agreement.

 

III.13 Proxies. INOL management holds, or prior to the Closing will hold,
irrevocable proxies from INOL Shareholders adequate to ensure Company
Shareholder approval of the Merger as required by applicable law.

 

III.14 Disclosure. No representation or warranty of INOL in this Agreement or in
the Collateral Documents and no statement in any certificate furnished or to be
furnished by INOL pursuant to this Agreement contained, contains or will contain
on the date such agreement or certificate was or is delivered, or on the Closing
Date, any untrue statement of a material fact, or omitted, omits or will omit on
such date to state any material fact necessary in order to make the statements
made, in light of the circumstances under which they were made, not misleading.

 

III.15 No Undisclosed Liabilities. INOL is not subject to any material liability
(including unasserted claims), absolute or contingent, which is not shown or
which is in excess of amounts shown or reserved for in the balance sheet as of
February 24, 2015, other than liabilities of the same nature as those set forth
in INOL Financial Statements and reasonably incurred in the ordinary course of
its business after February 24, 2015.

 

III.16 Absence of Certain Changes. Since February 24, 2015, INOL has not: (a)
suffered any material adverse change in its financial condition, assets,
liabilities or business; (b) contracted for or paid any capital expenditures;
(c) incurred any indebtedness or borrowed money, issued or sold any debt or
equity securities, declared any dividends or discharged or incurred any
liabilities or obligations except in the ordinary course of business as
heretofore conducted; (d) mortgaged, pledged or subjected to any lien, lease,
security interest or other charge or encumbrance any of its properties or
assets; (e) paid any material amount on any indebtedness prior to the due date,
forgiven or cancelled any material amount on any indebtedness prior to the due
date, forgiven or cancelled any material debts or claims or released or waived
any material rights or claims; (f) suffered any damage or destruction to or loss
of any assets (whether or not covered by insurance); (g) acquired or disposed of
any assets or incurred any liabilities or obligations; (h) made any payments to
its affiliates or associates or loaned any money to any person or entity; (i)
formed or acquired or disposed of any interest in any corporation, partnership,
limited liability company, joint venture or other entity; (j) entered into any
employment, compensation, consulting or collective bargaining agreement or any
other agreement of any kind or nature with any person. or group, or modified or
amended in any respect the terms of any such existing agreement; (k) entered
into any other commitment or transaction or experience any other event that
relates to or affect in any way this Agreement or to the transactions
contemplated hereby, or that has affected, or may adversely affect INOL's
business, operations, assets, liabilities or financial condition; or (1) amended
its Articles of Organization or By-laws, except as otherwise contemplated
herein.

 



 10

 



  

III.17 Contracts. A true and complete list of all contracts, agreements, leases,
commitments or other understandings or arrangements, written or oral, express or
implied, to which INOL is a party or by which it or any of its property is bound
or affected requiring payments to or from, or incurring of liabilities by, INOL
in excess of $100,000 (the "Contracts"). INOL has complied with and performed,
in all material respects, all of its obligations required to be performed under
and is not in default with respect to any of the Contracts, as of the date
hereof, nor bas any event occurred which has not been cured which, with or
without the giving of notice, lapse of time, or both, would constitute a default
in any respect there under. To the best knowledge of INOL, no other party has
failed to comply with or perform, in all material respects, any of its
obligations required to be performed under or is in material default with
respect to any such Contracts, as of the date hereof, nor has any event occurred
which, with or without the giving of notice, lapse of time or both, would
constitute a material default in any respect by such party there under. INOL
knows of and has no reason to believe that there are any facts or circumstances
which would make a material default by any party to any contract or obligation
likely to occur subsequent to the date hereof.

 

III.18 Permits and Licenses. INOL has all certificates of occupancy, rights,
permits, certificates, licenses, franchises, approvals and other authorizations
as are reasonably necessary to conduct its business and to own, lease, use,
operate and occupy its assets, at the places and in the manner now conducted and
operated, except those the absence of which would not materially adversely
affect its business. INOL has not received any written or oral notice or claim
pertaining to the failure to obtain any material permit, certificate, license,
approval or other authorization required by any federal, state or local agency
or other regulatory body, the failure of which to obtain would materially and
adversely affect its business.

 

III.19 Assets Necessary to Business. INOL owns or leases all properties and
assets, real, personal, and mixed, tangible and intangible, and is a party to
all licenses, permits and other agreements necessary to permit it to carry on
its business as presently conducted.

 

III.20 Labor Agreements and Labor Relations. INOL has no collective bargaining
or union contracts or agreements. INOL is in compliance with all applicable laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours, and is not engaged in any unfair labor
practices; there are no charges of discrimination or unfair labor practice
charges" or complaints against INOL pending or threatened before any
governmental or regulatory agency or authority; and, there is no labor strike,
dispute, slowdown or stoppage actually pending or threatened against or
affecting INOL.

 

III.21 Employment Arrangements. INOL has no employment or consulting agreements
or arrangements, written or oral, which are not terminable at the will of INOL,
or any pension, profit-sharing, option, other incentive plan, or any other type
of employment benefit plan as defined in ERISA or otherwise, or any obligation
to or customary arrangement with employees for bonuses, incentive compensation,
vacations, severance pay, insurance or other benefits. No employee of INOL is in
violation of any employment agreement or restrictive covenant.

 



 11

 



  

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE 8687544 PARTIES

 

Each of the 8687544 Parties, jointly and severally, represents and warrants to
INOL that the statements contained in this ARTICLE IV are correct and complete
as of the date of this Agreement and, except as provided in Section 8.1, will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
ARTICLE IV, except in the case of representations and warranties stated to be
made as of the date of this Agreement or as of another date and except for
changes contemplated or permitted by the Agreement).

 

IV.1 Organization and Qualification. 8687544 has all requisite power and
authority to own, lease and use its assets as they are currently owned, leased
and used and to conduct its business as it is currently conducted. 8687544 is
duly qualified or licensed to do business in and are each in good standing in
each jurisdiction in which the character of the properties owned, leased or used
by it or the nature of the activities conducted by it makes such qualification
necessary, except any such jurisdiction where the failure to be so qualified or
licensed and in good standing would not have a Material Adverse Effect on
8687544 or a Material Adverse Effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents or the ability of
INOL or 8687544 to perform its obligations under this Agreement or any of the
Collateral Documents.

 

IV.2 Capitalization.

 

(a) The authorized capital stock of 8687544 consists of 100 Common Stock shares
issued and outstanding. The shares of 8687544 Common Stock included in the
Merger Shares, when issued in accordance with this Agreement, will have been
duly authorized, validly issued and outstanding and will be fully paid and
non-assessable. Immediately upon execution hereon.

 

(b) Schedule 4.2(b) lists all outstanding or authorized options, warrants,
purchase rights, preemptive rights or other contracts or commitments that could
require 8687544 or any of its Subsidiaries to issue, sell, or otherwise cause to
become outstanding any of its capital stock or other ownership interests.

 

(c) All of the issued and outstanding shares of 8687544 Capital Stock have been
duly authorized and are validly issued and outstanding, fully paid and
nonassessable (with respect to Subsidiaries that are corporations) and have been
issued in compliance with applicable securities laws and other applicable Legal
Requirements.

 

IV.3 Authority and Validity. Each 8687544 Party has all requisite power to
execute and deliver, to perform its obligations under, and to consummate the
transactions contemplated by, this Agreement and the Collateral Documents. The
execution and delivery by each 8687544 Party of the performance by each 8687544
Party of its obligations under, and the consummation by each 8687544 Party of
the transactions contemplated by, this Agreement and the Collateral Documents
have been duly authorized by all requisite action of each 8687544 Party. This
Agreement has been duly executed and delivered by each of the 8687544 Parties
and (assuming due execution and delivery by INOL) is the legal, valid and
binding obligation of each 8687544 Party, enforceable in accordance with its
terms except that such enforcement may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors' rights generally and (ii) general equitable
principles. Upon the execution and delivery by each of the 8687544 Parties of
the Collateral Documents to which each of them is a party, and assuming due
execution and delivery thereof by the other parties thereto, the Collateral
Documents will be the legal, valid and binding obligations of each such Person,
as the case may be, enforceable against each of them in accordance with their
respective terms except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors' rights generally and (ii) general
equitable principles.

 



 12

 



  

IV.4 No Breach or Violation. Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to Regulatory Authorities and Persons identified herein, the
execution, delivery and performance by the 8687544 Parties of this Agreement and
the Collateral Documents to which each is a party and the consummation of the
transactions contemplated hereby and thereby in accordance with the terms and
conditions hereof and thereof, do not and will not conflict with, constitute a
violation or breach of, constitute a default or give rise to any right of
termination or acceleration of any right or obligation of any 8687544 Party
under, or result in the creation or imposition of any Encumbrance upon the
property of any 8687544 Party by reason of the terms of (i) the articles of
incorporation, by laws or other charter or organizational document of any
8687544 Party, (ii) any contract, agreement, lease, indenture or other
instrument to which any 8687544 Party is a party or by or to which any 8687544
Party or its property may be bound or subject and a violation of which would
result in a Material Adverse Effect on 8687544 taken as a whole, (iii) any
order, judgment, injunction, award or decree of any arbitrator or Regulatory
Authority or any statute, law, rule or regulation applicable to any 8687544
Party or (iv) any Permit of 8687544 or Merger Sub, which in the case of (ii),
(iii) or (iv) above would have a Material Adverse Effect on 8687544 or a
material adverse effect on the validity, binding effect or enforceability of
this Agreement or the Collateral Documents or the ability of any 8687544 Party
to perform its obligations hereunder or there under.

 

IV.5 Consents and Approvals. Except for requirements under applicable United
States or state securities laws, no consent, approval, authorization or order
of, registration or filing with, or notice to, any Regulatory Authority or any
other Person is necessary to be obtained, made or given by any 8687544 Party in
connection with the execution, delivery and performance by them of this
Agreement or any Collateral Documents or for the consummation by them of the
transactions contemplated hereby or thereby, except to the extent the failure to
obtain such consent, approval, authorization or order or to make such
registration or filings or to give such notice would not have a Material Adverse
Effect on 8687544 or a material adverse effect on the validity, binding effect
or enforceability of this Agreement or the Collateral Documents or the ability
of INOL or 8687544 to perform its obligations under this Agreement or any of the
Collateral Documents.

 

IV.6 Compliance with Legal Requirements. The officers and Directors have
operated the 8687544 Business in compliance with all material Legal Requirements
including, without limitation, the Exchange Act and the Securities Act
applicable to 8687544, except to the extent the failure to operate in compliance
with all material Legal Requirements, would not have a Material Adverse Effect
on 8687544 or a Material Adverse Effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents.

 

IV.7 Litigation. There are no outstanding judgments or orders against or
otherwise affecting or related to 8687544, or their business or assets; and
there is no action, suit, complaint, proceeding or investigation, judicial,
administrative or otherwise, that is pending or, to the best knowledge of
8687544, threatened that, that has not been disclosed and if adversely
determined, would have a material adverse effect on the validity, binding effect
or enforceability of this Agreement or the Collateral Documents.

 

IV.8 Ordinary Course. Since the date of the balance sheet included in the most
recent 8687544 Securities Filings filed through the date hereof, there has not
been any occurrence, event, incident, action, failure to act or transaction
involving 8687544, which is reasonably likely, individually or in the aggregate,
to have a Material Adverse Effect on 8687544.

 



 13

 



  

IV.9 Assets and Liabilities. As of the date of this Agreement, neither 8687544
nor any of its Subsidiaries has any Assets or Liability, except for the (i)
Assets and Liabilities disclosed in the balance sheet disclosed to INOL through
the date hereof or disclosed on Schedule 4.9 and (ii) Liabilities incurred in
connection with this Agreement.

 

IV.10 Taxes. 8687544 has, and each of its Subsidiaries has, duly and timely
filed in proper form all Tax Returns for all Taxes required to be filed with the
appropriate Governmental Authority, except where such failure to file would not
have a Material Adverse Effect on 8687544.

 

IV.11 Books and Records. The books and records of 8687544 and its Subsidiaries
accurately and fairly represent the 8687544 Business and its results of
operations in all material respects. All accounts receivable and inventory of
the 8687544 Business are reflected properly on such books and records in all
material respects.

 

IV.12 Financial and Other Information.

 

(a) The historical financial statements of 8687544 and all subsidiaries will
be prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby (except as may be indicated in the notes thereto), and
present fairly the financial condition of 8687544 and its results of operations
as of the dates and for the periods indicated, subject in the case of the
unaudited financial statements only to normal year end adjustments (none of
which will be material in amount) and the omission of footnotes.

 

(b) To the knowledge of current management, the 8687544's financials do not
contain (directly or by incorporation by reference) any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein (or incorporated therein by reference),
in light of the circumstances under which they were or will be made, not
misleading.

 

IV.13 Brokers or Finders. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by 8687544 and/or its
Affiliates/Representatives in connection with the transactions contemplated by
this Agreement, neither 8687544, nor any of its Affiliates/Representatives have
incurred any obligation to pay any brokerage or finder's fee or other commission
in connection with the transaction contemplated by this Agreement.

 

IV.14 Disclosure. No representation or warranty of 8687544 in this Agreement or
in the Collateral Documents and no statement in any certificate furnished or to
be furnished by 8687544 pursuant to this Agreement contained, contains or will
contain on the date such agreement or certificate was or is delivered, or on the
Closing Date, any untrue statement of a material fact, or omitted, omits or will
omit on such date to state any material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading.

 



 14

 



  

IV.15 Filings. 8687544 has or will make all of the filings required by the
Securities Act of 1933, as amended, and the Exchange Act of 1934, as amended,
that are required to be made, if any, and no such filing contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements made, not misleading.

 

IV.16 Conduct of Business. Prior to the Closing Date, 8687544 shall conduct its
business in the normal course, and shall not sell, pledge, or assign any assets,
without the prior written approval of INOL, except in the regular course of
business. Except as otherwise provided herein, 8687544 shall not amend its
Articles of Incorporation or By-Laws, declare dividends, redeem or sell stock or
other securities, acquire or dispose of fixed assets, change employment terms,
enter into any material or long-term contract, guarantee obligations of any
third party, settle or discharge any material balance sheet receivable for less
than its stated amount, pay more on any liability than its stated amount or
enter into any other transaction other than in the regular course of business.

 

ARTICLE V

COVENANTS OF INOL

 

Between the date of this Agreement and the Closing Date:

 

V.1 Additional Information. INOL shall provide to 8687544 and its
Representatives such financial, operating and other documents, data and
information relating to INOL, INOL Business and INOL Assets and Liabilities of
INOL, as 8687544 or its Representatives may reasonably request. In addition,
INOL shall take all action necessary to enable 8687544 and its Representatives
to review, inspect and audit INOL Assets, INOL Business and Liabilities of INOL
and discuss them with INOL's officers, employees, independent accountants,
customers, licensees, and counsel. Notwithstanding any investigation that
8687544 may conduct of INOL, INOL Business, INOL Assets and the Liabilities of
INOL, 8687544 may fully rely on INOL's warranties, covenants and indemnities set
forth in this Agreement.

 

V.2 Consents and Approvals. As soon as practicable after execution of this
Agreement, INOL shall use commercially reasonable efforts to obtain any
necessary consent, approval, authorization or order of, make any registration or
filing with or give any notice to, any Regulatory Authority or Person as is
required to be obtained, made or given by INOL to consummate the transactions
contemplated by this Agreement and the Collateral Documents.

 

V.3 Non-circumvention. It is understood that in connection with the transactions
contemplated hereby, 8687544 has been and will be seeking to find investors
willing to provide loans and/or capital investments to finance business plans.
In connection therewith, INOL will not, and it will cause its directors,
officers, employees, agents and representatives not to attempt, directly or
indirectly, (i) to contact any party introduced to it by 8687544, or (ii) deal
with, or otherwise become involved in any transaction with any party which has
been introduced to it by 8687544, without the express written permission of the
introducing party and without having entered into a commission agreement with
the introducing party. Any violation of the covenant shall be deemed an attempt
to circumvent 8687544, and the party so violating this covenant shall be liable
for damages in favor of the circumvented party.

 



 15

 



  

V.4 No Solicitations. From and after the date of this Agreement until the
Effective Time or termination of this Agreement pursuant to ARTICLE X, INOL will
not nor will it authorize or permit any of its officers, directors, affiliates
or employees or any investment banker, attorney or other advisor or
representative retained by it, directly or indirectly, (i) solicit or initiate
the making, submission or announcement of any other acquisition proposal, (ii)
participate in any discussions or negotiations regarding, or furnish to any
person any non public information with respect to any other acquisition
proposal, (iii) engage in discussions with any Person with respect to any other
acquisition proposal, except as to the existence of these provisions, (iv)
approve, endorse or recommend any other acquisition proposal or (v) enter into
any letter of intent or similar document or any contract agreement or commitment
contemplating or otherwise relating to any other acquisition proposal.

 

V.5 Notification of Adverse Change. INOL shall promptly notify 8687544 of any
material adverse change in the condition (financial or otherwise) of INOL.

 

V.6 Meeting of INOL Shareholders. Promptly after the date hereof, if required
under applicable law, INOL will take all action necessary in accordance with its
articles of incorporation and by-laws to convene a meeting of INOL's
shareholders to consider the adoption and approval of this Agreement and
approval of the Merger to be held as promptly as practicable. INOL will use its
reasonable efforts to solicit from its shareholders proxies in favor of the
adoption and approval of this Agreement and the approval of the Merger and will
take all other action necessary or advisable to secure the vote or consent of
its shareholders required by the NCC to obtain such approvals. In lieu of such
meeting, the adoption and approval of this Agreement and the Merger may be
approved by shareholder consent.

 

V.7 Notification of Certain Matters. INOL shall promptly notify 8687544 of any
fact, event, circumstance or action known to it that is reasonably likely to
cause INOL to be unable to perform any of its covenants contained herein or any
condition precedent in ARTICLE VII not to be satisfied, or that, if known on the
date of this Agreement, would have been required to be disclosed to 8687544
pursuant to this Agreement or the existence or occurrence of which would cause
any of INOL's representations or warranties under this Agreement not to be
correct and/or complete. INOL shall give prompt written notice to 8687544 of any
adverse development causing a breach of any of the representations and
warranties in ARTICLE III as of the date made.

 

V.8 INOL Disclosure Schedule. INOL shall, from time to time prior to Closing,
supplement INOL Disclosure Statement with additional information that, if
existing or known to it on the date of delivery to 8687544, would have been
required to be included therein. For purposes of determining the satisfaction of
any of the conditions to the obligations of 8687544 in ARTICLE VII, INOL
Disclosure Statement shall be deemed to include only (a) the information
contained therein on the date of this Agreement and (b) information added to
INOL Disclosure Statement by written supplements delivered prior to Closing by
INOL that (i) are accepted in writing by 8687544, or (ii) reflect actions taken
or events occurring after the date hereof prior to Closing.

 

V.9 State Statutes. INOL and its Board of Directors shall, if any state takeover
statute or similar law is or becomes applicable to the Merger, this Agreement or
any of the transactions contemplated by this Agreement, use all reasonable
efforts to ensure that the Merger and the other transactions contemplated by
this Agreement may be consummated as promptly as practicable on the terms
contemplated by this Agreement and otherwise to minimize the effect of such
statute or regulation on the Merger, this Agreement and the transactions
contemplated hereby.

 



 16

 



  

V.10 Conduct of Business. Prior to the Closing Date, INOL shall conduct its
business in the normal course, and shall not sell, pledge, or assign any assets,
without the prior written approval of 8687544, except in the regular course of
business. Except as otherwise provided herein, INOL shall not amend its Articles
of Incorporation or Bylaws, declare dividends, redeem or sell stock or other
securities, acquire or dispose of fixed assets, change employment terms, enter
into any material or long-term contract, guarantee obligations of any third
party, settle or discharge any material balance sheet receivable for less than
its stated amount, pay more on any liability than its stated amount, or enter
into any other transaction other than in the regular course of business.

 

V.11 Securities Filings. INOL will timely file all reports and other documents
relating to the operation of INOL required to be filed with the Securities and
Exchange Commission, which reports and other documents do not and will not
contain any misstatement of a material fact, and do not and will not omit any
material fact necessary to make the statements therein not misleading.

 

V.12 Election to INOL's Board of Directors. At the Effective Time of the Merger,
INOL shall take all steps necessary so that there will be a one (1) continuing
director (the "INOL Director") and the remaining directors shall be designated
by 8687544.

 

ARTICLE VI

COVENANTS OF 8687544

 

Between the date of this Agreement and the Closing Date:

 

VI.1 Additional Information. 8687544 shall provide to INOL and its
Representatives such financial, operating and other documents, data and
information relating to 8687544, the 8687544 Business and the 8687544 Assets and
the Liabilities of 8687544 and its Subsidiaries, as INOL or its Representatives
may reasonably request. In addition, INOL shall take all action necessary to
enable INOL and its Representatives to review and inspect the 8687544 Assets,
the 8687544 Business and the Liabilities of 8687544 and discuss them with INOL's
officers, employees, independent accountants and counsel. Notwithstanding any
investigation that INOL may conduct of 8687544, the 8687544 Business, the
8687544 Assets and the Liabilities of 8687544, INOL may fully rely on 8687544's
warranties, covenants and indemnities set forth in this Agreement.

 

VI.2 No Solicitations. From and after the date of this Agreement until the
Effective Time or termination of this Agreement pursuant to ARTICLE X, 8687544
will not nor will it authorize or permit any of its officers, directors,
affiliates or employees or any investment banker, attorney or other advisor or
representative retained by it, directly or indirectly, (i) solicit or initiate
the making, submission or announcement of any other acquisition proposal, (ii)
participate in any discussions or negotiations regarding, or furnish to any
person any non public information with respect to any other acquisition
proposal, (iii) engage in discussions with any Person with respect to any other
acquisition proposal, except as to the existence of these provisions, (iv)
approve, endorse or recommend any other acquisition proposal or (v) enter into
any letter of intent or similar document or any contract agreement or commitment
contemplating or otherwise relating to any other acquisition proposal.

 

 17

 

 

VI.3 Notification of Adverse Change. 8687544 shall promptly notify INOL of any
material adverse change in the condition (financial or otherwise) of 8687544.

 

VI.4 Consents and Approvals. As soon as practicable after execution of this
Agreement, 8687544 shall use its commercially reasonable efforts to obtain any
necessary consent, approval, authorization or order of, make any registration or
filing with or give notice to, any Regulatory Authority or Person as is required
to be obtained, made or given by 8687544 to consummate the transactions
contemplated by this Agreement and the Collateral Documents.

 

VI.5 Notification of Certain Matters. 8687544 shall promptly notify INOL of any
fact, event, circumstance or action known to it that is reasonably likely to
cause 8687544 to be unable to perform any of its covenants contained herein or
any condition precedent if not to be satisfied, or that, if known on the date of
this Agreement, would have been required to be disclosed to INOL pursuant to
this Agreement or the existence or occurrence of which would cause 8687544's
representations or warranties under this Agreement not to be correct and/or
complete. 8687544 shall give prompt written notice to INOL of any adverse
development causing a breach of any of the representations and warranties in
ARTICLE IV.

 

VI.6 8687544 Disclosure Schedule. 8687544 shall, from time to time prior to
Closing, supplement the 8687544 Disclosure Statement with additional information
that, if existing or known to it on the date of this Agreement, would have been
required to be included therein. For purposes of determining the satisfaction of
any of the conditions to the obligations of INOL in the 8687544 Disclosure
Statement shall be deemed to include only (a) the information contained therein
on the date of delivery to INOL and (b) information added to the 8687544
Disclosure Statement by written supplements delivered prior to Closing by
8687544 that (i) are accepted in writing by INOL or (ii) reflect actions taken
or events occurring after the date hereof and prior to Closing.

 

ARTICLE VII 

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PARTIES

 

All obligations of the 8687544 Parties under this Agreement shall be subject to
the fulfillment at or prior to Closing of each of the following conditions, it
being understood that the 8687544 Parties may, in their sole discretion, to the
extent permitted by applicable Legal Requirements, waive any or all of such
conditions in whole or in part.

 

VII.1 Accuracy of Representations. All representations and warranties of INOL
contained in this Agreement, the Collateral Documents and any certificate
delivered by any of INOL at or prior to Closing shall be, if specifically
qualified by materiality, true in all respects and, if not so qualified, shall
be true in all material respects, in each case on and as of the Closing Date
with the same effect as if made on and as of the Closing Date, except for
representations and warranties expressly stated to be made as of the date of
this Agreement or as of another date other than the Closing Date and except for
changes contemplated or permitted by this Agreement. INOL shall have delivered
to 8687544 a certificate dated the Closing Date to the foregoing effect.

 



 18

 



  

VII.2 Covenants. INOL shall, in all material respects, have performed and
complied with each of the covenants, obligations and agreements contained in
this Agreement and the Collateral Documents that are to be performed or complied
with by them at or prior to Closing. INOL shall have delivered to 8687544 a
certificate dated the Closing Date to the foregoing effect.

 

VII.3 Consents and Approvals. All consents, approvals, permits, authorizations
and orders required to be obtained from, and all registrations, filings and
notices required to be made with or given to, any Regulatory Authority or Person
as provided herein.

 

VII.4 Delivery of Documents. INOL shall have delivered, or caused to be
delivered, to 8687544 the following documents:

 

(i) Certified copies of INOL articles of incorporation and by laws and certified
resolutions of the board of directors and Shareholders of INOL authorizing the
execution of this Agreement and the Collateral Documents to which it is a party
and the consummation of the transactions contemplated hereby and thereby.

 

(ii) Such other documents and instruments as 8687544 may reasonably request: (A)
to evidence the accuracy of INOL's representations and warranties under this
Agreement, the Collateral Documents and any documents, instruments or
certificates required to be delivered hereunder; (B) to evidence the performance
by INOL of, or the compliance by INOL with, any covenant, obligation, condition
and agreement to be performed or complied with by INOL under this Agreement and
the Collateral Documents; or (C) to otherwise facilitate the consummation or
performance of any of the transactions contemplated by this Agreement and the
Collateral Documents.

 

(iii) Letters of resignation from INOL's current officers and directors to be
effective upon the Closing.

 

(iv) Board resolutions from INOL's current directors appointing the designees of
8687544 to INOL's board of directors.

 

VII.5 No Material Adverse Change. Since the date hereof, there shall have been
no material adverse change in INOL Assets, INOL Business or the financial
condition or operations of INOL, taken as a whole.

 

ARTICLE VIII 

CONDITIONS PRECEDENT TO OBLIGATIONS OF INOL

 

All obligations of INOL under this Agreement shall be subject to the fulfillment
at or prior to Closing of the following conditions, it being understood that
INOL may, in its sole discretion, to the extent permitted by applicable Legal
Requirements, waive any or all of such conditions in whole or in part.

 



 19

 



  

VIII.1 Accuracy of Representations. All representations and warranties of
8687544 contained in this Agreement and the Collateral Documents and any other
document, instrument or certificate delivered by any of 8687544 at or prior to
the Closing shall be, if specifically qualified by materiality, true and correct
in all respects and, if not so qualified, shall be true and correct in all
material respects, in each case on and as of the Closing Date with the same
effect as if made on and as of the Closing Date, except for representations and
warranties expressly stated to be made as of the date of this Agreement or as of
another date other than the Closing Date and except for changes contemplated or
permitted by this Agreement. 8687544 shall have delivered to INOL a certificate
dated the Closing Date to the foregoing effect.

 

VIII.2 Covenants. 8687544 shall, in all material respects, have performed and
complied with each obligation, agreement, covenant and condition contained in
this Agreement and the Collateral Documents and required by this Agreement and
the Collateral Documents to be performed or complied with by 8687544 at or prior
to Closing. 8687544 shall have delivered to INOL a certificate dated the Closing
Date to the foregoing effect.

 

VIII.3 Consents and Approvals. All consents; approvals, authorizations and
orders required to be obtained from, and all registrations, filings and notices
required to be made with or given to, any Regulatory Authority or Person as
provided herein.

 

VIII.4 Delivery of Documents. 8687544, as applicable, shall have executed and
delivered, or caused to be executed and delivered, to INOL the following
documents:

 

(i) Documents and instruments as INOL may reasonably request: (A) to evidence
the accuracy of the representations and warranties of 8687544 under this
Agreement and the Collateral Documents and any documents, instruments or
certificates required to be delivered hereunder; (B) to evidence the performance
by 8687544 of, or the compliance by 8687544 with, any covenant, obligation,
condition and agreement to be performed or complied with by 8687544 under this
Agreement and the Collateral Documents; or (C) to otherwise facilitate the
consummation or performance of any of the transactions contemplated by this
Agreement and the Collateral Documents, including:

 

VIII.5 No Material Adverse Change. There shall have been no material adverse
change in the business, financial condition or operations of 8687544 and its
Subsidiaries taken as a whole.

 

VIII.6 No Litigation. No action, suit or proceeding shall be pending or
threatened by or before any Regulatory Authority and no Legal Requirement shall
have been enacted, promulgated or issued or deemed applicable to any of the
transactions contemplated by this Agreement and the Collateral Documents that
would: (i) prevent consummation of any of the transactions contemplated by this
Agreement and the Collateral Documents; (ii) cause any of the transactions
contemplated by this Agreement and the Collateral Documents to be rescinded
following consummation; or (iii) have a Material Adverse Effect on 8687544.

 



 20

 



  

ARTICLE IX

INDEMNIFICATION

 

IX.1 Indemnification by INOL. INOL shall indemnify, defend and hold harmless (i)
8687544, (ii) each of 8687544's assigns and successors in interest to INOL
Shares, and (iii) each of their respective shareholders, members, partners,
directors, officers, managers, employees, agents, attorneys and representatives,
from and against any and all Losses which may be incurred or suffered by any
such party and which may arise out of or result from any breach of any material
representation, warranty, covenant or agreement of INOL contained in this
Agreement. All claims to be assorted hereunder must be made for the first
anniversary of the Closing.

 

IX.2 Indemnification by the 8687544 Parties. The 8687544 Parties shall
indemnify, defend and hold harmless INOL and each of INOL Shareholders from and
against any and all Losses which may be incurred or suffered by any such party
hereto and which may arise out of or result from any breach of any material
representation, warranty, covenant or agreement of the 8687544 Parties contained
in this Agreement. All claims to be assorted hereunder must be made for the
first anniversary of the Closing.

 

IX.3 Notice to Indemnifying Party. If any party (the "Indemnified Party")
receives notice of any claim or other commencement of any action or proceeding
with respect to which any other party (or parties) (the "Indemnifying Party") is
obligated to provide indemnification pursuant to Sections 9.1 or 9.2, the
Indemnified Party shall promptly give the Indemnifying Party written notice
thereof, which notice shall specify in reasonable detail, if known, the amount
or an estimate of the amount of the liability arising here from and the basis of
the claim. Such notice shall be a condition precedent to any liability of the
Indemnifying Party for indemnification hereunder, but the failure of the
Indemnified Party to give prompt notice of a claim shall not adversely affect
the Indemnified Party's right to indemnification hereunder unless the defense of
that claim is materially prejudiced by such failure. The Indemnified Party shall
not settle or compromise any claim by a third party for which it is entitled to
indemnification hereunder without the prior written consent of the Indemnifying
Party (which shall not be unreasonably withheld or delayed) unless suit shall
have been instituted against it and the Indemnifying Party shall not have taken
control of such suit after notification thereof as provided in Section 9.4.

 

IX.4 Defense by Indemnifying Party. In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a Person who is not a party to this Agreement, the Indemnifying
Party at its sole cost and expense may, upon written notice to the Indemnified
Party, assume the defense of any such claim or legal proceeding (i) if it
acknowledges to the Indemnified Party in writing its obligations to indemnify
the Indemnified Party with respect to all elements of such claim (subject to any
limitations on such liability contained in this Agreement) and (ii) if it
provides assurances, reasonably satisfactory to the Indemnified Party, that it
will be financially able to satisfy such claims in full if the same are decided
adversely. If the Indemnifying Party assumes the defense of any such claim or
legal proceeding, it may use counsel of its choice to prosecute such defense,
subject to the approval of such counsel by the Indemnified Party, which approval
shall not be unreasonably withheld or delayed. In this regard, Randall Lanham,
Esq. is hereby approved by 8687544 as counsel to INOL (in its capacity as the
Indemnifying Party). The Indemnified Party shall be entitled to participate in
(but not control) the defense of any such action, with its counsel and at its
own expense; provided, however, that if the Indemnified Party, in its sole
discretion, determines that there exists a conflict of interest between the
Indemnifying Party (or any constituent party thereof) and the Indemnified Party,
the Indemnified Party (or any constituent party thereof) shall have the right to
engage separate counsel, the reasonable costs and expenses of which shall be
paid by the Indemnified Party. If the Indemnifying Party assumes the defense of
any such claim or legal proceeding, the Indemnifying Party shall take all steps
necessary to pursue the resolution thereof in a prompt and diligent manner. The
Indemnifying Party shall be entitled to consent to a settlement of, or the
stipulation of any judgment arising from, any such claim or legal proceeding,
with the consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed; provided, however, that no such consent shall
be required from the Indemnified Party if (i) the Indemnifying Party pays or
causes to be paid all Losses arising out of such settlement or judgment
concurrently with the effectiveness thereof (as well as all other Losses
theretofore incurred by the Indemnified Party which then remain unpaid or
unreimbursed), (ii) in the case of a settlement, the settlement is conditioned
upon a complete release by the claimant of the Indemnified Party and (iii) such
settlement or judgment does not require the encumbrance of any asset of the
Indemnified Party or impose any restriction upon its conduct of business.

 



 21

 



  

ARTICLE X 

TERMINATION

 

X.1 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, at any time prior to the Effective Time.

 

(a) by mutual written agreement of 8687544 and INOL hereto duly authorized by
action taken by or on behalf of their respective Boards of Directors; or

 

(b) by either INOL or 8687544 upon notification to the non terminating party by
the terminating party:

 

(i) if the terminating party is not in material breach of its obligations under
this Agreement and there has been a material breach of any representation,
warranty, covenant or agreement on the part of the non terminating party set
forth in this Agreement such that the conditions will not be satisfied;
provided, however, that if such breach is curable by the non terminating party
and such cure is reasonably likely to be completed prior to the date specified
in Section 10.1(b)(i), then, for so long as the non terminating party continues
to use commercially reasonable efforts to effect and cure, the terminating party
may not terminate pursuant to this Section 10.1(b)(i);

 

(ii) if the Closing has not transpired on or before December 31, 2016.

 

(iii) if any court of competent jurisdiction or other competent Governmental or
Regulatory Authority shall have issued an order making illegal or otherwise
permanently restricting, preventing or otherwise prohibiting the Merger and such
order shall have become final; or

 

X.2 Effect of Termination. If this Agreement is validly terminated by either
INOL or 8687544 pursuant to Section 10.1, this Agreement will forthwith become
null and void and there will be no liability or obligation on the part of the
parties hereto, except that nothing contained herein shall relieve any party
hereto from liability for willful breach of its representations, warranties,
covenants or agreements contained in this Agreement.

 

ARTICLE XI

MISCELLANEOUS

 

XI.1 Parties Obligated and Benefited. This Agreement shall be binding upon the
Parties and their respective successors by operation of law and shall inure
solely to the benefit of the Parties and their respective successors by
operation of law, and no other Person shall be entitled to any of the benefits
conferred by this Agreement. Without the prior written consent of the other
Party, no Party may assign this Agreement or the Collateral Documents or any of
its rights or interests or delegate any of its duties under this Agreement or
the Collateral Documents.

 



 22

 



  

XI.2 Publicity. The initial press release shall be a joint press release and
thereafter INOL and 8687544 each shall consult with each other prior to issuing
any press releases or otherwise making public announcements with respect to the
Merger and the other transactions contemplated by this Agreement and prior to
making any filings with any third party and/or any Regulatory Authorities
(including any national securities inter dealer quotation service) with respect
thereto, except as may be required by law or by obligations pursuant to any
listing agreement with or rules of any national securities inter dealer
quotation service.

 

XI.3 Notices. Any notices and other communications required or permitted
hereunder shall be in writing and shall be effective upon delivery by hand or
upon receipt if sent by certified or registered mail (postage prepaid and return
receipt requested) or by a nationally recognized overnight courier service
(appropriately marked for overnight delivery) or upon transmission if sent by
telex or facsimile (with request for immediate confirmation of receipt in a
manner customary for communications of such respective type and with physical
delivery of the communication being made by one or the other means specified in
this Section as promptly as practicable thereafter). Notices shall be addressed
as follows:

 



 

If to 8687544 to:

Randall J. Lanham, Esq.

28562 Oso Parkway

Unit D

Rancho Santa Margarita, CA 92688

 

 

 

 

 

 

If to INOL to:

Randall J. Lanham, Esq.

28562 Oso Parkway

Unit D

Rancho Santa Margarita, CA 92688

 



 

Any Party may change the address to which notices are required to be sent by
giving notice of such change in the manner provided in this Section.

 

XI.4 Attorneys' Fees. In the event of any action or suit based upon or arising
out of any alleged breach by any Party of any representation, warranty, covenant
or agreement contained in this Agreement or the Collateral Documents, the
prevailing Party shall be entitled to recover reasonable attorneys' fees and
other costs of such action or suit from the other Party.

 

XI.5 Headings. The Article and Section headings of this Agreement are for
convenience only and shall not constitute a part of this Agreement or in any way
affect the meaning or interpretation thereof.

 

XI.6 Choice of Law. This Agreement and the rights of the Parties under it shall
be governed by and construed in all respects in accordance with the laws of the
State of New York, without giving effect to any choice of law provision or rule
(whether of the State of California or any other jurisdiction that would cause
the application of the laws of any jurisdiction other than the State of New
York).

 



 23

 



  

XI.7 Rights Cumulative. All rights and remedies of each of the Parties under
this Agreement shall be cumulative, and the exercise of one or more rights or
remedies shall not preclude the exercise of any other right or remedy available
under this Agreement or applicable law.

 

XI.8 Further Actions. The Parties shall execute and deliver to each other, from
time to time at or after Closing, for no additional consideration and at no
additional cost to the requesting party, such further assignments, certificates,
instruments, records, or other documents, assurances or things as may be
reasonably necessary to give full effect to this Agreement and to allow each
party fully to enjoy and exercise the rights accorded and acquired by it under
this Agreement.

 

XI.9 Time of the Essence. Time is of the essence under this Agreement. If the
last day permitted for the giving of any notice or the performance of any act
required or permitted under this Agreement falls on a day which is not a
Business Day, the time for the giving of such notice or the performance of such
act shall be extended to the next succeeding Business Day.

 

XI.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

XI.11 Entire Agreement. This Agreement (including the Exhibits, INOL Disclosure
Statement, the 8687544 Disclosure Statement and any other documents, instruments
and certificates referred to herein, which are incorporated in and constitute a
part of this Agreement) contains the entire agreement of the Parties.

 

XI.12 Survival of Representations and Covenants. Notwithstanding any right of
8687544 to fully investigate the affairs of INOL and notwithstanding any
knowledge of facts determined or determinable by 8687544 pursuant to such
investigation or right of investigation, 8687544 shall have the right to rely
fully upon the representations, warranties, covenants and agreements of INOL
contained in this Agreement. Each representation, warranty, covenant and
agreement of INOL contained herein shall survive the execution and delivery of
this Agreement and the Closing and shall thereafter terminate and expire on the
first anniversary of the Closing Date unless, prior to such date, 8687544 has
delivered to INOL Shareholders a written notice of a claim with respect to such
representation, warranty, covenant or agreement.

 



 24

 



  

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.

 



Dated: February 1, 2016

8687544 Canada, Inc.

a Canadian Corporation

 

 

 

 

By:

/s/ Hugues Benoit

 

Hugues Benoit

 

President &CEO

 

 

 

 

 

 

 

Dated: February 1, 2016

InoLife Technologies, Inc.

a New York Corporation

 

 

 

 

By:

/s/ John Oda

 

John Oda

 

President & CEO

 

 



 25

 



   

SCHEDULE A

 

LIST OF 8687544 ASSETS – "INJEX" Intellectual Property.

 



A.

Design, Specifications and Intellectual Properties of the Needle Free Injector
System 505 (for injection of 0.5ml, both reusable and disposable), and One30 (a
disposable injection of 0.3).

 

B.

Regulatory Approvals for the Needle Free Injector (FDA, Health Canada and
European). FDA Version Number – M GBA EN FR R01 1209SFR

 

C.

Any and all marketing materials, presentation, clinical trials, research.
Including brand name use.

 

D.

Any and All Global Rights and Ownership to the Needle Free Injector System and
technology referred to as Injex and or its equivalent Generic IP, including but
not limited to its designs, its technical know-how, and trade secrets.



 

 

26

--------------------------------------------------------------------------------

 